Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and species of SEQ ID NO: 2, KCl and peroxidase in the reply filed on 02/28/2022 is acknowledged.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 4 and claims depending therefrom, directed to the process of making or using the allowable product, are hereby rejoined and fully examined for patentability under 37 CFR 1.104 wherein no claims have been withdrawn. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 12/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 03/27/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered with respect to U.S. Patent Application Publications.
The IDS filed 03/27/2020 includes citation to two U.S. Patent publications in a format not consistent with a proper U.S. Patent publication number.  The two references that appear to be cited are recited on PTO-892, which are U.S. Patents 5,079,157 (Ser No. 07/398,733, filed 08/25/1989) and 4,245,050 (Ser. No. 06/060,282, filed 07/25/1979) and have been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rumit Kanakia on 04/26/2022.

The application has been amended as follows: 

Cancel claims 2, 3 and 10.

Amend claims 1, 4, 5, 6 and 9 as shown in the following mark-up:
1) (currently amended) A modified gene sequence of codA gene comprising [[a]] the nucleotide sequence of SEQ ID NO: 2 
wherein 
the choline oxidase encoded by said nucleotide sequence has stability in the pH range 7.0 to 9.0; 
the choline oxidase encoded by said nucleotide sequence has stability at a temperature range of 10-50 °C;
the choline oxidase encoded by said nucleotide sequence has stability at a temperature range of 10-50 0C for up to 120 minutes; and 
the choline oxidase thus encoded is useful to produce betaine from choline.  

4) A method for producing betaine from choline comprising the steps of: a) making a reaction mixture comprising of choline aqueous solution, an enzyme and optionally a hydrogen peroxide catalyzing agent[[s]]; 
b) carrying out a reaction using the reaction mixture in a reactor; and 
c) on completion of the reaction, separating the enzyme from the mixture; 
wherein[[,]] the enzyme comprises choline oxidase encoded by the nucleotide sequence of SEQ ID NO: 2; 
the method has choline to betaine conversion efficiency of 1:1 molar ratio.  

5) The method as claimed in claim 4, wherein[[,]] the choline aqueous solution is 1-50 % by weight
 
6) The method as claimed in claim 4, wherein[[,]] the hydrogen peroxide catalyzing agent is Peroxidase.

9) The method as claimed in claim 8, wherein, the thermal stabilizers comprise KCl. 

 
Add the following new claims 11 and 12:
11. The method as claimed in claim 4, where the choline aqueous solution is 15-30% by weight.

12.  A choline oxidase polypeptide comprising an amino acid sequence encoded by the nucleotide sequence of SEQ ID NO: 2, wherein the choline oxidase polypeptide is tagged with a histidine tag on an N- or C-terminus of the choline oxidase polypeptide.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Recited SEQ ID NO: 2 encodes a choline oxidase apparently having seven point mutations relative to the wild-type sequence for choline oxidase from Arthrobacter globiformis as shown in Uniprot, Accession No. Q7X2H8, 2017, www.uniprot.org, wherein such substitutions are at positions Ile3, Glu7, Ser10, H255, Thr535, Asp538 and Ala543.
A diligent search has been conducted; however, teachings for these substitutions have not been identified in the prior art nevertheless are teachings that would suggest making all seven of these substitutions as embodied in the choline oxidase encoded by SEQ ID NO: 2.  The specification, page 8, lines 3-5, state that SEQ ID NO: 2 encodes “the enzyme choline oxidase wherein the gene sequences have been obtained by modifying the codA gene . . . encoding choline oxidase from Arthrobacter globiformis.”  However, the specification does not state how such modifications/substitutions were selected or identified.  Further, the specification does not particularly indicate properties possessed by the choline oxidase encoded by SEQ ID NO: 2 compared with the choline oxidase from Arthrobacter globiformis.  In particular, it appears that Example 5 of the specification appears to relate to a wild-type choline oxidase from Arthrobacter globiformis as compared to a His-tagged modified form.
The specification, page 4, line 25, through page 7, line 2, contains a review of specific prior art patent documents related to choline oxidases.  In addition to this prior art, Ribitsch et al. (Engineering of choline oxidase from Arthrobacter nicotianae for potential use as biological bleach in detergents, Appl. Microbiol. Biotechnol. 87 (2010): 1743-52) discuss an engineered/mutant choline oxidase from A. nicotianae produced by directed evolution having significantly improved activity to choline and tris-(2-hydroxyethyl)-methylammonium methylsulfate substrates.
Finnegan et al. (Structural and kinetic studies on the Ser101Ala variant of choline oxidase: Catalysis by compromise, Arch. Biochem. Biophys. 501 (2010): 207-13) discuss a Ser101Ala mutant of Arthrobacter globiformis choline oxidase as well as the mutants H9N, E312D, H351A and H466A.  
Ghanem et al. (Spectroscopic and Kinetic Properties of Recombinant Choline Oxidase from Arthrobacter globiformis, Biochemistry 42 (2003): 15179-88) discloses specific kinetic data for choline oxidase from Arthrobacter globiformis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652   

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652